Citation Nr: 0815829	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected herniated lumbar disc with 
radiculopathy and arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDING OF FACT

A statement from the veteran's representative received in 
March 2008 reflects that the veteran wishes to withdraw his 
claim for an increased rating for his low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007): 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204. 

Pursuant to 38 C.F.R. § 20.204(b), an appellant's withdrawal 
must be reduced to a writing, include the appellant's name 
and file number, and identify the issues being withdrawn, or 
state that the appeal is being withdrawn in its entirety. 
This section also provides that the withdrawal must be filed 
with the agency of original jurisdiction unless the claims 
folder has been transferred to the Board.  Further, pursuant 
to 38 C.F.R. § 20.204(c), a withdrawal of an appeal is deemed 
a withdrawal of the Notice of Disagreement and the 
Substantive Appeal.

In March 2008, the veteran's representative submitted a 
document (specifically, a VA Form 21-4138, Statement in 
Support of Claim) in which he states that he spoke with the 
veteran, and that the veteran wishes to withdraw his appeal 
for a higher disability rating for his service-connected low 
back disability.  

The Board finds that the criteria for a withdrawal of the 
veteran's appeal have clearly been met because the March 2008 
statement reduced to a writing the veteran's obvious desire 
to withdraw his appeal.  In addition, this statement included 
the veteran's name and file number, and, as noted above, 
identified the issue the veteran wished to withdraw.  

In light of the foregoing, the Board finds that it does not 
have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


